DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 9, 12-13 and 16-20 of U.S. Patent No. 10,303,045 B1 in view of Kagawa et al. 
U.S. Patent No. 10,303,045 B1 discloses:
Claim 1 reads on patented claim 1, lines 1-5, 8-9, 12-14 and claim 10.
Claim 2 reads on patented claim 1, lines 8-11.
Claim 3 reads on patented claim 5.
Claim 4 reads on patented claim 19, lines 3-6 and 11-14.
Claim 5 reads on patented claim 1, lines 4-7.
Claim 6 reads on patented claim 1, lines 12-14.
Claim 7 reads on patented claim 7.
Claim 8 reads on patented claim 1, lines 8-9.
Claim 9 reads on patented claim 12.
Claim 10 reads on patented claim 13.
Claim 11 reads on patented claim 10, lines 2-3.
Claim 12 reads on patented claim 16, lines 1-2 and 5-7.
Claim 13 reads on patented claim 17, lines 1-3.
Claim 14 reads on patented claim 18, lines 6-8 and 11-12.
Claim 15 reads on patented claim 19, lines 1-2, 11-17.
Claim 16 reads on patented claim 20, lines 2-5.
Claim 17 reads on patented claim 1, lines 8-11.
Claim 18 reads on patented claim 18, lines 3-4.
Claim 19 reads on patented claim 4, lines 1-3.
Claim 20 reads on patented claim 5, lines 1-5.
U.S. Patent No. 10,303,045 B1 teaches the salient features of the present invention as explained above except (regarding claims 1, 9 and 15) determining that the vehicle is in an autonomous navigation mode; wherein the transformed image data is presented on the window at least in response to determining that the vehicle is in the autonomous navigation mode.
Kagawa et al. (US Pub. No. 2019/0130800 A1) discloses determining that the vehicle (Figure 6, element 100) is in an autonomous navigation mode (i.e. determines if the vehicle [element 100] is in driverless mode; Figure 6, element S110); wherein the transformed image data (i.e. advertisement information) is presented on the window 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine that the vehicle is in an autonomous navigation mode; wherein the transformed image data is presented on the window at least in response to determining that the vehicle is in the autonomous navigation mode as shown by Kagawa et al. in combination with U.S. Patent No. 10,303,045 B1 for the purpose of allowing an intention of a user riding on the vehicle during the driverless mode to be reflected on the display of an advertisement using vehicle traveling in the driverless mode (Kagawa et al., page 5, paragraph 0071, lines 5-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherony et al. in view of Bassi et al., and further in view of Kagawa et al.
Sherony et al. (US Pub. No. 2016/0023665 A1) discloses:
Regarding claim 1, a method (page 1, paragraph 0004, lines 1-5), comprising: collecting, by at least one processor (Figure 2, element 52), data from at least one sensor (Figure 2, element 60) in an autonomous vehicle (page 2, paragraph 0031, lines 2-5); analyzing, by the at least one processor, the collected data from the at least one sensor (i.e. onboard input sensor; page 3, paragraph 0040, lines 1-3); and controlling, based on analyzing the collected data, at least one display device of the vehicle (page 3, paragraph 0040, lines 4-17), wherein the controlling comprises changing a state of the window from a transparent state to an opaque state, and presenting the transformed image data on the window (page 2, paragraph 0035, lines 16-19).
Regarding claim 2, transforming the image data comprises correcting distortion according to a view point for each of a plurality of passengers in the vehicle (i.e. the interactive display subsystem is capable of displaying images that are adapted for viewing from outside the vehicle, inside the vehicle or both; page 2, paragraph 0034, lines 1-5).
Regarding claim 3, the collected data comprises image data obtained from a camera of the vehicle, and analyzing the collected data comprises performing facial recognition on the image data obtained from the camera 
Regarding claim 4, determining that the vehicle is in an autonomous navigation mode (page 2, paragraph 0036, lines 1-8), wherein the transformed image data is presented on the window at least in response to determining that the vehicle is in the autonomous navigation mode (page 3, paragraph 0040, lines 9-13).
Regarding claim 5, analyzing the collected data comprises providing the collected data to a computer model (page 3, paragraph 0040, lines 1-3).
Regarding claim 6, controlling the display device further comprises controlling presentation of the transformed image data based on an output from the computer model (page 3, paragraph 0040, lines 4-17).
Regarding claim 7, the training data comprises biometric data for passengers that have previously viewed an image on the window (page 3, paragraph 0042, lines 16-19).
Regarding claim 8, the image data is transformed based on geometric transformations (page 3, paragraph 0041, lines 8-16 and paragraph 0042, lines 3-6).
Regarding claim 9, a system for an autonomous vehicle (page 2, paragraph 0031, lines 1-5), the system comprising: at least one sensor (Figure 2, element 60); at least one window (Figure 2, element 22); at least one processor (Figure 2, element 52); and memory (Figure 2, element 54) storing instructions configured to instruct the at least one 
Regarding 11, presenting the transformed image data comprises changing a state of the window to an opaque state (page 2, paragraph 0035, lines 16-19).
Regarding claim 12, a communication interface configured to receive training data from a computing device (page 3, paragraph 0041, lines 8-13); and provide the received training data for updating a configuration of a machine learning model, wherein analyzing the collected data comprises using an output from the machine learning model after updating the configuration (i.e. data and control algorithms; page 2, paragraph 0037, lines 5-14).
Regarding claim 13, sensor data collected from at least one other autonomous vehicle (page 2, paragraph 0038, lines 9-11).
Regarding claim 14, data regarding input selections made in a user interface of the autonomous vehicle by prior passengers of the vehicle (page 3, paragraph 0042, lines 13-19).
Regarding claim 15, a non-transitory computer storage medium (i.e. memory; element 54) storing instructions which, when executed on a computing device (page 2, paragraph 0037, lines 5-7), wherein the transformed image data corresponds to at least one image (page 3, paragraph 0040, lines 13-17); and present, based on the transformed image data, the at least one image on the window for viewing by at least one passenger of the vehicle (page 2, paragraph 0034, lines 1-5).
Regarding claim 16, transforming the image data flattens a visual presentation (i.e. provide a desired field of view) of the at least one image for viewing by a first passenger of the at least one passenger (page 3, paragraph 0041, lines 1-16).
Regarding claim 17, transforming the image data (i.e. image displayed on the window) comprises correcting distortion according to a view point for each of a plurality of passengers in the vehicle (i.e. images can be adapted for viewing from inside the vehicle; page 2, paragraph 0034, lines 1-5).
Regarding claim 18, presenting the image is based in part on data collected from a sensor (Figure 2, element 60) of a wearable computing device worn by a passenger of the vehicle (page 2, paragraph 0039, lines 3-11).
Regarding claim 19, presenting the image comprises receiving image data or audio data from a sensor of the vehicle, and presentation of the image 
Regarding claim 20, the image data is received from the sensor (Figure 2, element 60), and controlling presentation of the image comprises performing facial recognition (i.e. detect gesture commands) on the received image data to identify facial features of a passenger of the vehicle (page 2, paragraph 0039, lines 3-8).
Sherony et al. teaches the salient features of the present invention as explained above except (regarding claims 1 and 15) a computing device that transform image data to correct for distortion associated with a shape of at least one window of a vehicle; and (regarding claim 10) the window comprises a windshield, and presenting the transformed image data comprises projecting the transformed image data onto a surface of the windshield; and (regarding claims 1, 9 and 15) determining that the vehicle is in an autonomous navigation mode; wherein the transformed image data is presented on the window at least in response to determining that the vehicle is in the autonomous navigation mode.
Bassi et al. (US Pub. No. 2016/0368417 A1) discloses:
Regarding claims 1 and 15, a computing device (i.e. processors; page 7, paragraph 0055, line 2) that transform image data to correct for distortion associated with a shape of at least one window of a vehicle (page 7, paragraph 0055, lines 2-5).
Regarding claim 10, the window comprises a windshield (Figure 9, 950), and presenting the transformed image data comprises projecting the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a computing device that transform image data to correct for distortion associated with a shape of at least one window of a vehicle and window comprising a windshield, and presenting the transformed image data comprises projecting the transformed image data onto a surface of the windshield as shown by Bassi et al. in combination with Sherony et al.’s invention for the purpose of correcting different distortions caused by a windshield surface (Bassi et al., page 7, paragraph 0055, lines 3-4).
Sherony et al. in combination with Bassi et al. teaches the salient features of the present invention as explained above except (regarding claims 1, 9 and 15) determining that the vehicle is in an autonomous navigation mode; wherein the transformed image data is presented on the window at least in response to determining that the vehicle is in the autonomous navigation mode.
Kagawa et al. (US Pub. No. 2019/0130800 A1) discloses determining that the vehicle (Figure 6, element 100) is in an autonomous navigation mode (i.e. determines if the vehicle [element 100] is in driverless mode; Figure 6, element S110); wherein the transformed image data (i.e. advertisement information) is presented on the window (Figure 6, element S130) at least in response to determining that the vehicle (Figure 6, element 100) is in the autonomous navigation mode (i.e. determines if the vehicle [element 100] is in driverless mode; Figure 6, element S110).
.

Response to Arguments
Applicant’s arguments filed on 12/09/2020 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US Pub. No. 2017/0309072 A1) discloses a system and method for presenting media contents in autonomous vehicles wherein a first image of a physical object external to an autonomous vehicle is received, where the first image is captured by an image sensor attached to the autonomous vehicle.  An image recognition is performed on the first image to derive one or more keywords related to the physical 
Li et al. (US Pub. No. 2018/0007414 A1) teaches an image analysis performed on an image captured using a camera mounted on an autonomous vehicle, the image representing an exterior environment of an autonomous vehicle.  Localization information surrounding the autonomous vehicle is obtained at a point in time.  A perception of an audience external to the autonomous vehicle is determined based on the image analysis and the localization information.  One or more content items are received from one or more content servers over a network in response to the perception of the audience.  A first content item selected from the one or more content items is displayed on a display device mounted on an exterior surface of the autonomous vehicle. 
Kriezman (US Pub. No. 2013/0307706 A1) shows a system for displaying visually sensible patterns onto a surface of a vehicle including a display control subsystem responsive to an operational state of the vehicle, and a display device, operative in response to an input from the display control subsystem, to display a visually sensible pattern onto the surface.  Preferably, the visually sensible pattern is visible from the exterior of the vehicle.
Davis et al. (US Pub. No. 2019/0121522 A1) discloses a system and method for an adaptive graphic user interface (AGUI) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
03/05/2021
/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882